UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4549


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CORTESE TRAMAND DAVIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:15-cr-00136-BO-1)


Submitted: March 26, 2020                                          Decided: April 7, 2020


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina, for Appellant.
Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, Banumathi Rangarajan, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cortese Tramand Davis pled guilty to two counts of Hobbs Act robbery, in violation

of 18 U.S.C. § 1951 (2018), and two counts of brandishing a firearm in furtherance of a

crime of violence, in violation of 18 U.S.C. § 924(c) (2018). On appeal, Davis argues that

Hobbs Act robbery does not qualify as a crime of violence under § 924(c). Finding no

error, we affirm.

       “We review de novo the question whether an offense qualifies as a crime of

violence.” United States v. Mathis, 932 F.3d 242, 263 (4th Cir.), cert. denied, 140 S. Ct.

639 (2019), and cert. denied, 140 S. Ct. 640 (2019). A crime of violence for § 924(c)

purposes is defined as:

       an offense that is a felony and (A) has as an element the use, attempted use,
       or threatened use of physical force against the person or property of another
       [(the “force clause”)], or (B) that[,] by its nature, involves a substantial risk
       that physical force against the person or property of another may be used in
       the course of committing the offense [(the “residual clause”)].

18 U.S.C. § 924(c)(3).

       We previously declared that the residual clause is unconstitutionally vague. United

States v. Simms, 914 F.3d 229, 237 (4th Cir.) (en banc), cert. denied, 140 S. Ct. 304 (2019);

accord United States v. Davis, 139 S. Ct. 2319, 2336 (2019). However, we have held that

Hobbs Act robbery qualifies as a crime of violence under the force clause. Mathis, 932




                                              2
F.3d at 266. Accordingly, the district court did not err in rejecting Davis’ arguments to the

contrary. *

       Thus, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         Davis also filed a motion for leave to file a supplemental brief to raise a claim
under § 403 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We denied
his motion and instead held this case in abeyance for United States v. Jordan, F.3d , ,
No. 17-4751, 2020 WL 1022420, at *8-10 (4th Cir. Mar. 3, 2020), in which we held that
the First Step Act does not apply to cases that were pending on appeal when Congress
passed the First Step Act.

                                             3